         Case 1:20-cv-10397-SHS Document 15 Filed 02/26/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



 RAMON JAQUEZ, on behalf of himself
 and all others similarly situated,

                             Plaintiff,
                                                     Civil Case Number: 1:20-cv-10397-SHS
               -v-

 REDBARN PET PRODUCTS, LLC,

                             Defendant.


                             DISMISSAL ORDER

IT IS HEREBY ORDERED:

       THAT pursuant to the parties' February 26, 2021 Stipulation of Dismissal, all claims

asserted against Defendant in Civil Action No. 1:20-cv-10397-SHS, are dismissed with prejudice;

and

       THAT all parties shall bear their own attorneys' fees and costs incurred in this action.


SO ORDERED THIS 26th day of February, 2021.



                                             HONORABLE SIDNEY H. STEIN
                                             UNITED STATES DISTRICT JUDGE
